DREW, Chief Justice.
Aside from any ruling in' respect to the many errors appearing in compilation .of the briefs of appellant in direct violation of Rules 34(1), 36(1), 36(5)“ (a) and (c), and 36(6) (b), (c) and (d), Supreme Court Rules, 30 F.S.A., it appears' that the cause comes squarely within the rule of Miller v. Shull, Fla., 1950, 48 So.2d 521, which has been followed by this Court without deviation. Breau v. Whitmore, Fla., 1952, 59 So.2d 748; Andrews v. Narber, Fla., 1952, 59 So.2d 869. Accordingly, it is plain that the questions raised on which the decision of the cause depends are so unsubstantial as not to need further argument. Rule 38(1), Supreme Court. Rules.
The motion to affirm the judgment is granted. And the judgment appealed from-; is hereby affirmed; -- "■ '
TERRELL, SEBRING. and ROBERTS, JJ-, concur.